DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuation from 12:
	Claims 1 and 4-25 are rejected over identical grounds in the Final Rejection mailed 10/4/2021.
Claims 1 and 10-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek et al (KR 20120013151 where citations in this Office Action are from the machine translation provided with the reference) and in further view of Okuyama et al (US 3,846,340) and in further view of Zhao (Sol-Gel-Derived NiO/NiAl2O4 Oxygen carriers for Chemical-Looping Combustion by Coal Char submitted in the IDS filed 4/13/2020).
Claims 5-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek, Okuyama, and Zhao, as applied to Claim 1, and in further view of Darguy et al (US 2015/0075409) cited to show that a characteristic not disclosed in Baek is inherent.
Claims 4, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baek, Okuyama and Zhao, as applied to Claim 1, and in further view of Fan (US 2014/0295361).

Response to Arguments
1/4/2022 have been fully considered but they are not persuasive. 
Applicant argues at Page 11 that the Okuyama’ patent discloses a catalytic composition for precipitation method and Zhao discloses a sol-gel method.  First, the Office disagrees with this statement as an unreasonably narrow reading of Okuyama.  Okuyama explicitly states that the catalyst can also be prepared by mixing the hydroxide powders after precipitation with the powder of the alumina, molding the resultant mixture and sintering (see Col 5, Ln 27-33). The Office also notes that in Zhao’s process the nickel hydroxide mixed with the alumina is in the form of a green wet gel which is essentially a mixture of the nickel hydroxide with the alumina before drying and calcining.  
Furthermore, the Office may take into account the inferences and creative steps that a person of ordinary skill in the art would employ.  See MPEP 2141.03.I.  The Office maintains that a person of ordinary skill in the art would combine nickel hydroxide and boehmite into Baek’s spray drying method by a step of mixing powders as disclosed in Okuyama using no more than the ordinary inferences and creative steps of mixing two ingredients for preparation of a green form in powder metallurgy for preparing oxygen carriers.  The Office’s position is also supported in the cited references Fan et al (US 2014//0295361) at [0070-0071] and in Keppel et al (US 4,443,642) at Col 5, Ln 26-29 and 63-68 and Col 6, Ln 38 to Col 7, Ln 35) which both described at the cited portions forming raw material powder mixtures including hydroxides before drying and calcining to form oxygen carriers.



Applicant further admits at Page 12 that Baek discloses a spray-drying method but argues that Baek’s oxygen carriers exhibit poor attrition resistance and low oxygen transfer capacity compared to the oxygen carriers of the present invention.  The argument is unpersuasive since the obviousness rejection is based on Baek in further view of Okuyama and Zhao.  Okuyama suggests that a raw material comprising nickel hydroxide powder mixed with alumina.  Zhao discloses an oxygen carriers prepared from boehmite sol and whose intermediate green form comprises nickel hydroxide has sufficient reactivity and improved strength for long term operation.  Therefore, one of ordinary skill in the art would have expected to produce an oxygen carrier with improved attrition resistance (i.e. endurance) and improved oxygen transfer capacity (i.e. reactivity).

Applicant argues that the combination of Baek and Darguy fail to teach or suggest the features as recited in Claim 5, the argument is unpersuasive since 

Applicant argues at Page 15 that even though Fan shows cerium oxide as a promoter the reference fails to teach or suggest how to combine with the other elements in Claim 4.  This argument is unpersuasive since Fan explicitly discloses a method for forming the oxygen carrying material by forming a homogeneous powder mixture by a variety of techniques including slurry mixing (see [0070-0071]).

Applicant argues that the combination of Baek, Okuyama, Zhao and Fan fails to teach or suggest the features as recited in claim 9.  This argument is unpersuasive since it is merely a conclusory statement without explaining where Fan is deficient as it is presented in the rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL FORREST whose telephone number is (571)270-5833. The examiner can normally be reached Monday-Friday (10AM-6PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally A Merkling can be reached on (571)272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL FORREST/Examiner, Art Unit 1738                                                                                                                                                                                                        2/9/2022

/SALLY A MERKLING/SPE, Art Unit 1738